Citation Nr: 0609203	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-08 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
bilateral hearing loss.

2.  Entitlement to special monthly compensation for bilateral 
deafness.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1959.

The matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, on April 24, 2002, of which the veteran was notified 
in May 2002, and on February 2004.  The April 24, 2002 
decision assigned a 10 percent rating for the veteran's 
bilateral hearing loss, effective March 17, 1998.  The 
February 2004 rating decision denied the claim for 
entitlement to special monthly compensation (SMC). 

In an August 2003 rating decision, which denied an increased 
rating for the veteran's bilateral sensorineural hearing 
loss, the RO determined that correspondence from the veteran 
received March 11, 2003 constituted a claim for increase.  
However, this correspondence specified that he was responding 
to the May 2002 letter he received and wanted to appeal if 
the attached information had not been considered.  The 
attached information pertained to a change to 38 C.F.R. 
§ 3.383 regarding cases where only one ear is service 
connected.  As the veteran was granted service connection for 
bilateral hearing loss, the change to 38 C.F.R. § 3.383 was 
irrelevant to his case.  Nevertheless, the Board accepts the 
veteran's correspondence as a Notice of Disagreement with the 
April 24, 2002 decision for purposes of the instant appeal.  
38 C.F.R. § 20.201.

In June 2005 the veteran requested a hearing before a 
Decision Review Officer at the RO in Newark, New Jersey.  The 
veteran presented for the hearing but requested an informal 
conference instead, and such was conducted.  

The issue of special monthly compensation under 38 U.S.C.A. 
§ 1114(k) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran currently exhibits Level I hearing loss in 
his left ear and Level XI hearing loss in his right ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 
4.85, Diagnostic Code 6100, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess, supra; Pelegrini, supra.

In this case, in a June 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that was relevant to the claim.  

The veteran was also provided with a copy of the appealed 
rating decision, as well as an August 2003 rating decision, a 
February 2004 Statement of the Case (SOC), a September 2004 
SSOC, an April 2005 SSOC, and a November 2005 SSOC.  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and the veteran's 
contentions.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual Background

Service connection for bilateral hearing loss was established 
by an April 4, 2002 rating decision, with a noncompensable 
evaluation.  Upon clarification of the examination, the 
veteran was assigned a 10 percent evaluation by an April 24, 
2002 rating decision.

The veteran underwent a private audiological evaluation in 
July 1997.  Pure tone 

thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
95
90
\
85
\
LEFT
20
25
65
70
45

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The right ear could not be tested.  
It is also worth noting that some of the right ear data 
reflects "masked" testing.  The examiner diagnosed severe to 
profound sensorineural hearing loss in the right ear and mild 
to profound sensorineural hearing loss in the left ear.

Letters from the veteran's wife and sister were received and 
address the extent of the veteran's hearing loss.  The 
veteran testified before the RO in September 1998 as to the 
extent of his hearing loss and that hearing aids did not 
help.
 
On the VA audiological examination in September 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
95
85
85
90
89
LEFT
20
20
50
65
39

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The right ear could not be tested.  
The examination noted the veteran's pertinent medical 
history.  The veteran was diagnosed with severe to profound 
sensorineural hearing loss in his right ear and normal left 
ear hearing through 2000 hertz, sloping to moderate to severe 
sensorineural hearing loss from 3000 to 8000 hertz.  

The findings from the September 1998 audiometric evaluation 
were incorporated into a report from October 1998.  Here a 
second VA examiner noted the veteran's present condition and 
discussed his prior otological history.  Bilateral 
sensorineural hearing loss was diagnosed.

On the VA audiological examination in July 2003, pure tone 
thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
90
85
85
85
86
LEFT
20
25
55
60
40

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  Again, the right ear could not be 
tested.  At the examination, the veteran complained of 
bilateral hearing loss, more pronounced for the right ear.  
The veteran's pertinent service, occupational, and medical 
history were discussed.  The examiner diagnosed the veteran 
with severe to profound sensorineural hearing loss for the 
right ear and normal hearing in the left ear, sharply sloping 
from moderate to profound hearing loss in higher frequencies.

In an April 2004 hearing, the veteran presented with a 
hearing aid in his left ear and complaints of total deafness 
in his right ear.

In a report from a private audiological evaluation in March 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
95
95
90
90
93
LEFT
15
30
55
60
40

Speech audiometry revealed speech recognition ability of 76 
percent in the left ear.  The right ear could not be tested.


The veteran was then accorded another VA examination in March 
2005.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
90
85
90
95
90
LEFT
20
25
55
55
39

Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and 94 percent in the left ear.  The 
veteran's pertinent military and medical history were 
discussed.  The veteran indicated that his hearing loss has 
negative effects on family and social relationships.  He was 
diagnosed with severe to profound sensorineural hearing loss 
in his right ear and normal hearing in his left ear through 
2000 hertz, sloping from moderate to severe sensorineural 
hearing loss thereafter.  His pure tone Stenger test was 
negative.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  In this case, however, the veteran did not appeal 
the initial award made by the April 4, 2002 rating decision; 
he specifically appealed the subsequent rating assigning the 
10 percent rating, which was issued in May 2002.  

The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85 to 4.86 (2005).  
Current VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests which average puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2005).  The evaluation of hearing impairment 
applies a rather structured formula, which is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

The results from the VA examinations from September 1998, 
July 2003, and March 2005, when applied to Table VI, yield a 
finding of Level I hearing in the veteran's left ear and 
Level XI hearing in his right ear.  The Board has accepted 
the examiners' statements that speech recognition could not 
be tested in the right ear as being essentially 0 percent 
recognition.  

Applying the Level I and Level XI designations to the chart 
in Table VII yields a 10 percent evaluation.  38 C.F.R. 
§ 4.85.  Further consideration does indicate that the veteran 
meets the requirements for an exceptional pattern of right 
ear hearing loss under 38 C.F.R. § 4.86(a).  However, a his 
right ear puretone averages under Table VIA yield hearing 
loss Levels less than XI, which would translate into a non-
compensable rating when applied to Table VII.  38 C.F.R. 
§ 4.85.  Thus, utilizing Table VI is more favorable.

The Board acknowledges the low speech recognition score 
obtained in the veteran's March 2004 private examination, 
which would potentially result in a higher evaluation of 20 
percent.  For example, applying the findings from this report 
to Table VI yields a finding of Level XI hearing in the right 
ear and Level III hearing in the left ear.  Where hearing is 
at Level XI in the right and Level III in the left, a 20 
percent evaluation is assigned in accordance with Table VII.  
38 C.F.R. § 4.85.  However, the most recent VA examination in 
March 2005, and all prior VA examinations show that speech 
recognition in the veteran's left ear is 92 percent or 
higher.  Moreover, evaluation of hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2005).  There is no 
indication that the March 2004 private test conformed to this 
criteria.  Thus, the Board finds that private audiology 
report is entitled to little probative weight, and that the 
VA examination results are entitled to the greatest probative 
weight with respect to the evaluation to be assigned.

Although the evidence clearly shows the veteran with 
extensive hearing loss in his right ear, the preponderance of 
the competent evidence shows Level I hearing loss in his left 
ear.  Such findings correspond to a 10 percent rating under 
38 C.F.R. § 4.85.  Therefore, the Board finds that the 
veteran is not entitled to a rating in excess of 10 percent 
and the instant claim for increase is denied.

The Board acknowledges the veteran's contention that complete 
loss of hearing in one ear should entitle him to a 50 percent 
rating.  While the Board sympathizes with the veteran's 
situation and recognizes his contention, the Board is bound 
by the laws contained in 38 C.F.R. Chapters 3 and 4.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hearing loss 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  However, the evidence does not show 
that his condition markedly interferes with employment, or 
has resulted in frequent periods of hospitalization.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

The Board has considered the applicability of the benefit of 
the doubt doctrine with respect to the conclusions reached 
above.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.


REMAND

A review of the record also reflects that the veteran's claim 
for special monthly compensation for bilateral deafness was 
denied in a February 2004 rating decision.  Notification of 
this decision was sent out on February 9, 2004.  An SOC on 
the underlying bilateral hearing loss claim was also sent to 
the veteran on February 9, 2004.  Later that same month, the 
veteran submitted a Statement in Support of Claim in addition 
to a VA Form 9 (substantive appeal), where he references the 
correspondence from the RO sent on February 9, 2004 and 
states that he wished to appeal the decision.  In a hearing 
before the RO in April 2004, the veteran mentioned language, 
found only in the rating decision, referring to the lack of 
evidence of bilateral deafness.  

In light of the above, the Board finds that his communication 
was an expression of dissatisfaction with the February 2004 
adjudicative determination denying entitlement to SMC for 
bilateral deafness.  See 38 C.F.R. § 20.201.  Accordingly, 
the Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, the claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As the claim is being otherwise remanded, the veteran should 
be sent VCAA compliant notice with respect to the issue of 
special monthly compensation.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for special monthly 
compensation.  See also 38 C.F.R. § 3.159 
(2005).

2.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of a Statement of 
the Case, so that the veteran may have 
the opportunity to complete an appeal 
on the issue of special monthly 
compensation for bilateral deafness (if 
he so desires) by filing a timely 
substantive appeal.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


